DETAILED ACTION
Claims 1-18 are pending examination in this Office action.
Claims 1 and 15-17 are independent.
Claim 18 is new.
This action is final.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, set forth in the previous Office action have been overcome.

Claim Rejections - 35 USC § 101
Claims 1-14 and 16-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The independent claims 1 and 16 recite the limitations of generating forming information that is used to for a solid shape object made of two materials having different tensile strengths and outputting the information.  Under its broadest reasonable interpretation, a human could perform these tasks (generating information and outputting the information) mentally or with the aid of pen and paper.  Therefore, the claims recite limitations that fall under the mental processes grouping of abstract ideas.

The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The claim does recite some additional elements including a “forming information generator” a “solid shape forming unit” and an “output unit”.  All of these units are described at a high-level of generality and amount to no more than implementing the judicial exception using generic hardware.  MPEP 2106.05(f). Consequently, the limitations are not sufficient to amount to significantly more than the abstract idea.  Furthermore, the claim recites that the forming information is used to form a solid shape object used to cultivate a plant.  The using of the information to cultivate a plant is not sufficient because it merely generally links the inventive concept with a  certain field of use.  Restricting the field of use of the claimed invention is not sufficient to amount to significantly more than the abstract idea.  MPEP 2106.05(h).
Consequently, the claim is not patent eligible.

This judicial exception is not integrated into a practical application.  The claim recites that the forming information is used to form a solid shape object used to cultivate a plant and that a plant is sown in an area of the object to be formed.  The using of the information to cultivate a plant is not sufficient because it merely generally links the inventive concept with a  certain field of use.  Restricting the field of use of the claimed invention is not sufficient to integrate the abstract idea into a practical application.  MPEP 2106.05(h).
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The claim recites that the forming information is used to form a solid shape object used to cultivate a plant and that a plant is sown in an area of the object to be formed.  The using of the information to cultivate a plant is not sufficient because it merely generally links the inventive concept with a  certain field of use.  Restricting the field of use of the claimed invention is not sufficient to amount to significantly more than the abstract idea.  MPEP 2106.05(h).
Consequently, the claim is not patent eligible.
Claims 2-6 recite wherein the area where the plant may be grown includes a three-dimensional meshed structure (claim 2), that is more coarse on the inside than on a surface where the plant is sown (claim 3) and describes how the mesh is to be formed (claim 4).  Claim 5 and 6 
These limitations amount to additional limitations that merely describe the information that is to be generated.  Despite narrowing the subject matter of the information being generated, one of ordinary skill in the art may mentally, or with the aid of pen and paper, generate information for the production of a three-dimensional meshed structures.  Consequently, the elements of claims 2-5 recite an abstract idea falling within the mental grouping of abstract ideas.  Claims 2-5 do not include additional elements that may integrate the judicial exception into a practical application or amount to significantly more than the abstract idea.
Consequently, the claims are not patent eligible.
Claim 7 recites wherein the solid shape object is an alternative to soil.  Under its broadest reasonable interpretation, generating information wherein the solid shape object is an alternative to soil may be performed mentally and thus falls under the mental processes grouping of abstract ideas. Claim 7 includes no additional elements that integrate the abstract idea into a practical application or amount to significantly more than the abstract idea.
Consequently, the claim is not patent eligible.
Claim 8 further recites the output unit divides the forming information unto layers extending horizontally and outputs the divided information.  Merely, manipulating the output information (dividing the information into layers) may be performed by a person skill in the art.  Consequently, the limitations of claim 8 fall under the mental processes grouping of abstract ideas. 
Claim 8 includes no additional elements that integrate the abstract idea into a practical application or amount to significantly more than the abstract idea.

Claim 9 further recites a solid shape forming unit that is included in the solid shape information generation system.  However, the solid shape forming unit is described at a high-level of generality and amount to no more than implementing the judicial exception using generic hardware.  MPEP 2106.05(f). Consequently, the limitations are not sufficient to integrate the abstract idea into a practical application and do not amount to significantly more than the abstract idea.  
Consequently, the claim is not patent eligible.
Claims 10-14 further recite aspects of the first and second materials.  For example, the claims recite that the first and second materials have a different Young’s modulus, are porous, are a mixture of a water-soluble and water-insoluble materials, or the materials are thermoplastic resins or light curing resins.  One of ordinary skill could generate information to describe the first and second materials with these different characteristics.  Consequently, the limitations fall under the mental processes grouping of abstract ideas.  The claims contain no additional limitations that serve to integrate the judicial exception into a practical application or amount to significantly more than the abstract idea. 
Consequently, the claims are not patent eligible.
Claim 18 further recites the 3D meshed structure includes an upper and lower part wherein the size of the meshes in the lower part is larger than a size of meshes in the upper part.
These limitations amount to additional limitations that merely describe the information that is to be generated.  Despite narrowing the subject matter of the information being generated, one of ordinary skill in the art may mentally, or with the aid of pen and paper, generate information for the production of a three-dimensional meshed structures.  Consequently, the 
Consequently, the claims are not patent eligible.

Examiner notes that claim 15 differs from independent claims 1, 16 and 17 in that claim 15 recites a specific machine that includes a solid shape forming unit that forms the solid shape object based on the forming information.  Consequently, claim 15 is directed to a specific machine comprising of different elements and is not directed to an abstract idea.  Claims 1 and 16 specifically output information to a solid shape forming unit, but do not explicitly claim that that object is formed based on the forming information.

Claim Rejections - 35 USC § 103
Claims 1, 7, 9, and 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Novoselac (US Patent Publication 2017/0079218 A1) in view of Napadensky, et al. (US Patent Publication 2004/0187714 A1) and further in view of Budnick (US Patent Publication 2016/0330916 A1).1
The teachings of Novoselac and Napadensky from the previous Office action are hereby incorporated by reference to the extent applicable to the amended claims.
Regarding claim 1, Novoselac teaches a solid shape information generation system comprising:
[0048; components of the growing system 100 may be produced using injection molding, additive manufacturing (3-D printing), or the like and may be constructed using any combination of materials] [Figs 2A-2D, 0049; the 3-d printed plant growing system is comprises a base component 204 and container 202] [0038; the base component and container may be two separate components]; and
an output unit configured to output the forming information for each layer of a plurality of layers of the solid shape object for a solid shape forming unit to form the solid shape object layer by layer for the plurality of layers [0048; components of the growing system 100 may be produced using injection molding, additive manufacturing (3-D printing), or the like and may be constructed using any combination of materials (if the growing system is produced using 3-D printing, it must output information to form the growing system (solid shape object)]
wherein the area where at least the plant is sown using the first material is an innermost area of the solid shape object [0039-0040; inner surface 124],
wherein an outer circumferential area positioned outside of the area where at least the plant is sown is formed [0039-0040; outside surface 122]. 
Novoselac teaches a system for 3-d printing an object for growing a plant, but may not explicitly teach the plant is sown using the first material whose tensile strength is lower than that of the second material and wherein the forming information generator and the output unit are each implemented via at least one processor.
teach the plant is sown using the first material whose tensile strength is lower than that of the second material [Fig 2, 0136-0150; discussing the first and second layer with different strengths].
wherein the area where at least the plant is sown using the first material is an innermost area of the solid shape object [Fig 2; the cup-like shape (suitable for being a plant container) includes an inner part and an outer part],
wherein an outer circumferential area positioned outside of the area where at least the plant is sown is formed using the second material [Fig 2; the cup-like shape (suitable for being a plant container) includes an inner part and an outer part], and 
wherein the forming information generator and the output unit are each implemented via at least one processor [0054].
Furthermore, Budnick teaches generating a container for a plant wherein:
the area where at least the plant is sown using an innermost area of the solid shape object [0019; a plant seed can be inserted into the opening, where the container cavity contains a growing medium],
wherein an outer circumferential area positioned outside of the area where at least the plant is sown is formed using the second material [0004; a container for a plant, the container comprising a body and a plant tube] [0043; the body and plant tube my have any suitable dimensions, and may be made from any suitable material . Portions of the body and plant tube can be made of different or the same materials].

Budnick teaches a container for a plant which includes a body (outermost part) and a plant tube (innermost part) in which a plant is sown.  Budnick teaches advantages of using the body/plant tube system in order to create optimal growing conditions indoors [0002]. One of ordinary skill in the art to use the 3D printing methods for printing planting containers to generate the plant container of Budnick to create a container that can provide indoor optimal growing conditions.
Regarding claim 15, Novoselac teaches a solid shape forming apparatus comprising:
an information acquisition unit configured to acquire information representing a solid shape object that is used to cultivate a plant [0048; components of the growing system 100 may be produced using injection molding, additive manufacturing (3-D printing), or the like and may be constructed using any combination of materials] [Figs 2A-2D, 0049; the 3-d printed plant growing system is comprises a base component 204 and container 202] [0038; the base component and container may be two separate components];
[0048; components of the growing system 100 may be produced using injection molding, additive manufacturing (3-D printing), or the like and may be constructed using any combination of materials] [Figs 2A-2D, 0049; the 3-d printed plant growing system is comprises a base component 204 and container 202] [0038; the base component and container may be two separate components]; and
a solid shape forming unit configured to form the solid shape object based on the forming information [0048]
wherein the area where at least the plant is sown in an innermost area of the solid shape object [0039-0040; inner surface 124],
wherein an outer circumferential area positioned outside of the area where at least the plant is sown is formed [0039-0040; outside surface 122].
Novoselac teaches a solid shape forming apparatus for 3-d printing an object for growing a plant, but may not explicitly teach the plant is sown using the first material whose tensile strength is lower than that of the second material and wherein the forming information generator and the output unit are each implemented via at least one processor.
However, Napadensky teaches a system for 3d printing any of a variety of objects using layers of different materials and specifically teaches wherein the object may be a cup-shape (suitable for growing a plant) using materials of different strengths [Fig 2].  Specifically, Napadensky teaches teach the plant is sown using the first material whose tensile strength is discussing the first and second layer with different strengths],
wherein the area where at least the plant is sown using the first material is an innermost area of the solid shape object [Fig 2; the cup-like shape (suitable for being a plant container) includes an inner part and an outer part],
wherein an outer circumferential area positioned outside of the area where at least the plant is sown is formed using the second material [Fig 2; the cup-like shape (suitable for being a plant container) includes an inner part and an outer part], and 
wherein the forming information generator and the output unit are each implemented via at least one processor [0054].
Furthermore, Budnick teaches generating a container for a plant wherein:
the area where at least the plant is sown using the first material is an innermost area of the solid shape object [0019; a plant seed can be inserted into the opening, where the container cavity contains a growing medium],
wherein an outer circumferential area positioned outside of the area where at least the plant is sown is formed using the second material [0004; a container for a plant, the container comprising a body and a plant tube] [0043; the body and plant tube my have any suitable dimensions, and may be made from any suitable material . Portions of the body and plant tube can be made of different or the same materials].
It would have been obvious to one of ordinary skill in the art to combine the teachings of Budnick with Novoselac and Napadensky before the effective filing date of the present application for the same reasons as disclosed above.


using a circuit, generating forming information to form a solid shape object used to cultivate a plant using a first material and a second material based on information representing the solid shape object and form an area where at least the plant is sown using the first material whose tensile strength is lower than that of the second material [0048; components of the growing system 100 may be produced using injection molding, additive manufacturing (3-D printing), or the like and may be constructed using any combination of materials] [Figs 2A-2D, 0049; the 3-d printed plant growing system is comprises a base component 204 and container 202] [0038; the base component and container may be two separate components]; and
outputting the forming information for each layer of a plurality of layers of the solid shape forming unit to form the solid shape object layer by layer for the plurality of layers [0048].
wherein the area where at least the plant is sown in an innermost area of the solid shape object [0039-0040; inner surface 124], and 
wherein an outer circumferential area positioned outside of the area where at least the plant is sown is formed [0039-0040; outside surface 122].
Novoselac teaches a solid shape forming apparatus for 3-d printing an object for growing a plant, but may not explicitly teach the plant is sown using the first material whose tensile strength is lower than that of the second material.
However, Napadensky teaches a system for 3d printing any of a variety of objects using layers of different materials and specifically teaches wherein the object may be a cup-shape (suitable for growing a plant) using materials of different strengths [Fig 2].  Specifically, Napadensky teaches teach the plant is sown using the first material whose tensile strength is discussing the first and second layer with different strengths].
wherein the area where at least the plant is sown using the first material is an innermost area of the solid shape object [Fig 2; the cup-like shape (suitable for being a plant container) includes an inner part and an outer part], and 
wherein an outer circumferential area positioned outside of the area where at least the plant is sown is formed using the second material [Fig 2; the cup-like shape (suitable for being a plant container) includes an inner part and an outer part].
Furthermore, Budnick teaches generating a container for a plant wherein:
the area where at least the plant is sown using the first material is an innermost area of the solid shape object [0019; a plant seed can be inserted into the opening, where the container cavity contains a growing medium],
wherein an outer circumferential area positioned outside of the area where at least the plant is sown is formed using the second material [0004; a container for a plant, the container comprising a body and a plant tube] [0043; the body and plant tube my have any suitable dimensions, and may be made from any suitable material . Portions of the body and plant tube can be made of different or the same materials].
It would have been obvious to one of ordinary skill in the art to combine the teachings of Budnick with Novoselac and Napadensky before the effective filing date of the present application for the same reasons as disclosed above.

program which when executed by a computer causes the computer to execute a solid shape information generation method, the method comprising: 
Generating forming information to form a solid shape object used to cultivate a plant using a first material and a second material based on information representing the solid shape object and form an area where at least the plant is sown using the first material whose tensile strength is lower than that of the second material [0048; components of the growing system 100 may be produced using injection molding, additive manufacturing (3-D printing), or the like and may be constructed using any combination of materials] [Figs 2A-2D, 0049; the 3-d printed plant growing system is comprises a base component 204 and container 202] [0038; the base component and container may be two separate components].
outputting the forming information for each layer of a plurality of layers of the solid shape object for the solid shape forming unit to form the solid shape object layer by layer for the plurality of layers [0048; components of the growing system 100 may be produced using injection molding, additive manufacturing (3-D printing), or the like and may be constructed using any combination of materials (if the growing system is produced using 3-D printing, it must output information to form the growing system (solid shape object)],
wherein the area where at least the plant is sown using in an innermost area of the solid shape object [0039-0040; inner surface 124], and 
wherein an outer circumferential area positioned outside of the area where at least the plant is sown is formed [0039-0040; outside surface 122].
the plant is sown using the first material whose tensile strength is lower than that of the second material.
However, Napadensky teaches program for 3d printing any of a variety of objects using layers of different materials and specifically teaches wherein the object may be a cup-shape (suitable for growing a plant) using materials of different strengths [Fig 2].  Specifically, Napadensky teaches teach the plant is sown using the first material whose tensile strength is lower than that of the second material [Fig 2, 0136-0150; discussing the first and second layer with different strengths] 
wherein the area where at least the plant is sown using the first material is an innermost area of the solid shape object [Fig 2; the cup-like shape (suitable for being a plant container) includes an inner part and an outer part], and 
wherein an outer circumferential area positioned outside of the area where at least the plant is sown is formed using the second material [Fig 2; the cup-like shape (suitable for being a plant container) includes an inner part and an outer part].
Furthermore, Budnick teaches generating a container for a plant wherein:
the area where at least the plant is sown using the first material is an innermost area of the solid shape object [0019; a plant seed can be inserted into the opening, where the container cavity contains a growing medium],
wherein an outer circumferential area positioned outside of the area where at least the plant is sown is formed using the second material [0004; a container for a plant, the container comprising a body and a plant tube] [0043; the body and plant tube my have any suitable dimensions, and may be made from any suitable material . Portions of the body and plant tube can be made of different or the same materials].
It would have been obvious to one of ordinary skill in the art to combine the teachings of Budnick with Novoselac and Napadensky before the effective filing date of the present application for the same reasons as disclosed above.
Claims 7 and 9 are rejected in view of the teachings of Novoselac and Napadensky as disclosed in the previous Office action in view of the teachings of Budnick as disclosed above.
It would have been obvious to one of ordinary skill in the art to combine the teachings of Budnick with Novoselac and Napadensky before the effective filing date of the present application for the same reasons as disclosed above.

Claims 2-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Novoselac (US Patent Publication 2017/0079218 A1) in view of Napadensky, et al. (US Patent Publication 2004/0187714 A1), in view of Budnick (US Patent Publication 2016/0330916 A1) and further in view of Piñeros, et al., Evolving technologies for growing, imaging and analyzing 3D root system architecture of crop plants, Journal of Integrative Plant Biology, Available online on December 18, 2015 at www.wileyonlinelibrary.com/journal/jipb.
Claims 2-5 are rejected in view of the teachings of Novoselac, Napadensky and Piñeros as disclosed in the previous Office action in view of the teachings of Budnick as disclosed above.
It would have been obvious to one of ordinary skill in the art to combine the teachings of Piñeros with Budnick, Novoselac and Napadensky before the effective filing date of the present application.  Novoselac teaches 3d-printing a container for growing a plant and teaches the 3-d structure comprising at least two parts that may be comprised of any type of materials.  .  

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Novoselac (US Patent Publication 2017/0079218 A1) in view of Napadensky, et al. (US Patent Publication 2004/0187714 A1) in view of Budnick (US Patent Publication 2016/0330916 A1) and further in view of Wei (US Patent Publication 2018/0296343 A1).

It would have been obvious to one of ordinary skill in the art to combine the teachings of Wei with Budnick, Novoselac and Napadensky before the effective filing date of the present application.  Novoselac teaches 3d-printing a container for growing a plant and teaches the 3-d structure comprising at least two parts that may be comprised of any type of materials.  Napadensky teaches a system for 3d printing any of a variety of objects using layers of different materials and specifically teaches wherein the object may be a cup-shape (suitable for growing a plant) using materials of different strengths [Fig 2].  It would have been obvious to modify the 3d-printed plant container from Novoselac with the 3-d printing system of Napadensky to use materials with different strengths or other properties to customize or improve the functionality of the plant-growing container. Budnick teaches a container for a plant which includes a body (outermost part) and a plant tube (innermost part) in which a plant is sown.  Budnick teaches advantages of using the body/plant tube system in order to create optimal growing conditions indoors [0002].  Budnick, Novoselac and Napadensky collectively teach 3d-printing an apparatus for growing a plant wherein the apparatus contains at least two section made of different materials and having different properties including different tensile strengths.  Wei teaches another system for 3-d printing customized objects or structures and teaches adjusting the level of permeability for the materials being produced.  One of ordinary skill would be motivated to control the permeability of the surface in the plant growing structures described in Novoselac and Napadensky in order to adjust the water delivered to the growing plant.


Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Novoselac (US Patent Publication 2017/0079218 A1) in view of Napadensky, et al. (US Patent Publication 2004/0187714 A1) in view of Budnick (US Patent Publication 2016/0330916 A1) and further in view of Tanaka, et al. (US Patent Publication 2017/0277168 A1).
Claim 8 is rejected in view of the teachings of Novoselac, Napadensky and Tanaka as disclosed in the previous Office action in view of the teachings of Budnick as disclosed above.
It would have been obvious to one of ordinary skill in the art to combine the teachings of Tanaka with Budnick, Novoselac and Napadensky before the effective filing date of the present application.  Novoselac teaches 3d-printing a container for growing a plant and teaches the 3-d structure comprising at least two parts that may be comprised of any type of materials.  Napadensky teaches a system for 3d printing any of a variety of objects using layers of different materials and specifically teaches wherein the object may be a cup-shape (suitable for growing a plant) using materials of different strengths [Fig 2].  It would have been obvious to modify the 3d-printed plant container from Novoselac with the 3-d printing system of Napadensky to use materials with different strengths or other properties to customize or improve the functionality of the plant-growing container. Budnick teaches a container for a plant which includes a body (outermost part) and a plant tube (innermost part) in which a plant is sown.  Budnick teaches advantages of using the body/plant tube system in order to create optimal growing conditions indoors [0002].  Budnick, Novoselac and Napadensky collectively teach 3d-printing an apparatus for growing a plant wherein the apparatus contains at least two section made of different materials and having different properties including different tensile strengths.  Tanaka teaches another 3d printing system and teaches that the system generates layer-by-layer data for creating the 3d structure.  Tanaka, Novoselac and Napadensky are all from the same field of endeavor .

Claims 11 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Novoselac (US Patent Publication 2017/0079218 A1) in view of Napadensky, et al. (US Patent Publication 2004/0187714 A1) in view of Budnick (US Patent Publication 2016/0330916 A1) and further in view of Rolland, et al. (US Patent Publication 2018/0370125 A1).
Claims 11 and 14 are rejected in view of the teachings of Novoselac, Napadensky and Rolland as disclosed in the previous Office action in view of the teachings of Budnick as disclosed above.
It would have been obvious to one of ordinary skill in the art to combine the teachings of Rolland with Budnick, Novoselac and Napadensky before the effective filing date of the present application.  Novoselac teaches 3d-printing a container for growing a plant and teaches the 3-d structure comprising at least two parts that may be comprised of any type of materials.  Napadensky teaches a system for 3d printing any of a variety of objects using layers of different materials and specifically teaches wherein the object may be a cup-shape (suitable for growing a plant) using materials of different strengths [Fig 2].  It would have been obvious to modify the 3d-printed plant container from Novoselac with the 3-d printing system of Napadensky to use materials with different strengths or other properties to customize or improve the functionality of the plant-growing container. Budnick teaches a container for a plant which includes a body (outermost part) and a plant tube (innermost part) in which a plant is sown.  Budnick teaches advantages of using the body/plant tube system in order to create optimal growing conditions .

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Novoselac (US Patent Publication 2017/0079218 A1) in view of Napadensky, et al. (US Patent Publication 2004/0187714 A1) in view of Budnick (US Patent Publication 2016/0330916 A1) and further in view of Strobbe (US Patent Publication 2014/0227769 A1).
Claim 12 is rejected in view of the teachings of Novoselac, Napadensky and Strobbe as disclosed in the previous Office action in view of the teachings of Budnick as disclosed above.
It would have been obvious to one of ordinary skill in the art to combine the teachings of Strobbe with Budnick, Novoselac and Napadensky before the effective filing date of the present application.  Novoselac teaches 3d-printing a container for growing a plant and teaches the 3-d structure comprising at least two parts that may be comprised of any type of materials.  Napadensky teaches a system for 3d printing any of a variety of objects using layers of different materials and specifically teaches wherein the object may be a cup-shape (suitable for growing a .

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Novoselac (US Patent Publication 2017/0079218 A1) in view of Napadensky, et al. (US Patent Publication 2004/0187714 A1) in view of Budnick (US Patent Publication 2016/0330916 A1) and further in view of Strobbe (US Patent Publication 2014/0227769 A1) and further in view of Yang (US Patent Publication 2018/0325042 A1).
Claim 13 is rejected in view of the teachings of Novoselac, Napadensky, Yang and Strobbe as disclosed in the previous Office action in view of the teachings of Budnick as disclosed above.

Strobbe teaches another 3d-printing for growing plants and teaches 3d printing a porous structure for growing plants.  Rolland, Novoselac and Napadensky are all from the same field of endeavor because they all relate to creating multi-layer 3-d printed products.  One of ordinary skill in the art would be motivated to use a porous structure for growing plants to allow water and nutrients to reach the plant roots. Yang teaches another 3d printing system for generating a planting device. Yang also teaches using porous and/or water soluble materials to 3d print the planting device.  One of ordinary skill would be motivated to use a mixture of a water-soluble .

Allowable Subject Matter
Claims 10 and 18 are rejected under 35 U.S.C. 101 as disclosed above and are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and are further amended to overcome the rejection under 35 U.S.C. 101.

Response to Arguments
Applicant's arguments filed 8 September 2021 regarding the rejections under 35 U.S.C. 112(b)  have been fully considered but are moot as the rejection has been withdrawn.
Applicant's arguments filed 8 September 2021 regarding the rejections under 35 U.S.C. 101 have been fully considered but they are not persuasive. 
Examiner notes that Applicant only argues that the elements, when considered in combination are not directed to an abstract idea, at least because the claimed invention amounts to significantly more than the judicial exception.  The Examiner respectfully disagrees. Specifically, Examiner notes that the claims require creating information or plans for forming a solid shape object used to cultivate a plant, but does not explicitly require creation of the object.  Furthermore, the various units described in the claim(s) are merely described at a high-level of generality and amount to no more than implementing the judicial exception using generic hardware.  MPEP 2106.05(f). Consequently, the limitations are not sufficient to amount to 
Consequently, the rejection is maintained.
Applicant's arguments filed 8 September 2021 regarding the rejections under 35 U.S.C. 103 have been fully considered but are moot in view of the newly cited reference. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT A CASSITY whose telephone number is (571)270-3150.  The examiner can normally be reached on M-F: 7:30-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on 571-272-3667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ROBERT A. CASSITY
Primary Examiner
Art Unit 2115






    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 All of the references in this Office action were cited in the previous Office action.